Title: Report from John Lenthall, 7 May 1803
From: Lenthall, John
To: Jefferson, Thomas


          
          Amount of the Rough stone work to the South wing of
          The Capitol from April 30th to May 7th 1803
          
            
              Foundations of 13 Piers up to the offset.
              }
              2350
              }
              Perches 173
            
            
               to which the Walls were pulled down
            
            
              Work done above the offset on the West 
              }
              1933
            
            
               Front including the Voids of the Arches 
            
            
               as solid work
            
            
              for B H Latrobe Surveyor
              
            
          
          
            Jno Lenthall
          
        